Jones, J.
The words admit of a twofold construction, the one actionable, the other not. There is nothing either before or after, which may render an interpretation more probable than another, then, verba sunt accipienda in mitiori sensu. As if one says: Thou hast stolen my corn. No action lies, for it may be understood to be out of the field. But if he had said: Thou art a thief, and hast stolen my corn, it would be otherwise, on account of the preceeding words; and the judgment was arrested. Bendl. 202. Poph. 210. 3 Cr. 277. 1 Roll. 43.